150 S.E.2d 70 (1966)
268 N.C. 92
ATLANTIC COAST LINE RAILROAD COMPANY, and Louisville and Nashville Railroad Company, Partners, trading and doing business as Clinchfield Railroad Company,
v.
STATE HIGHWAY COMMISSION of North Carolina.
No. 31.
Supreme Court of North Carolina.
September 21, 1966.
*72 A. K. McIntyre, Erwin, Tenn., and E. P. Dameron, Marion, for plaintiff appellant.
Atty. Gen. T. W. Bruton, Deputy Atty. Gen. Harrison Lewis, and Staff Atty. T. Buie Costen, Raleigh, for defendant appellee.
BRANCH, Justice.
In order to decide this appeal, it is necessary to consider and construe G.S. § 60-43. Although this statute has been repealed and substantially re-enacted as G.S. § 62-224, it was in effect when the work was done. G.S. § 60-43 until repealed and substantially re-enacted, subsequent to this litigation, read as follows:
"Whenever, in their construction, the works of any railroad corporation shall cross established roads or ways, the corporation shall so construct its works as not to impede the passage or transportation of persons or property along the same. If any railroad corporation shall so construct its crossings with public streets, thoroughfares or highways, or keep, allow or permit the same at any time to remain in such condition as to impede, obstruct or endanger the passage or transportation of persons or property along, over or across the same, the governing body of the county, city or town, or other public road authority having charge, control or oversight of such roads, streets or thoroughfares may give to such railroad notice, in writing, directing it to place any such crossing in good condition, so that persons may cross and property be safely transported across the same. If the railroad corporation shall fail to put such crossing in a safe condition for the passage of persons and property within thirty days from and after the service of the notice, it shall be guilty of a misdemeanor and shall be punished in the discretion of the court. Each calendar month which shall elapse after the giving of the notice and before the placing of such crossing in repair shall be a separate offense. This section shall in nowise be construed to abrogate, repeal or otherwise affect any existing law now applicable to railroad corporations with respect to highway and street crossings; but the duty imposed and the remedy given by this section shall be in addition to other duties and remedies now prescribed by law."
In Atlantic Coast Line Railroad v. City of Goldsboro, 155 N.C. 356, 71 S.E. 514, an ordinance of the City of Goldsboro similar to this statute, required the railroad to do construction work at its own expense to make its tracks conform to improvements made by the City, and in that case the Court held that "the ordinance requiring the plaintiff to lower its track from 6 to 18 inches at the points where the cross streets pass over the railroad track is a legal exercise of the public authority vested in the defendant."
"The plaintiff took its charter expecting that towns and cities would grow up along the line of its road, and knowing that with the development of the country new roads, and in the cities and towns that new streets, would be laid out across its right of way. And it took its charter knowing, *73 too, that the state would have the right to lay out such roads and new streets, and to require the railroad to make such alterations as would prevent the passage over its track by the public being impeded."
In the same case the Court quoted with approval from the case of English v. New Haven & Northampton Co., 32 Conn. 240, 241, as follows: "* * * (T)he city had the right to require the railroad company to widen the crossing of a street over its track, or to make such other changes as the public convenience and necessity might require, in order that there should be no hindrance to the public in crossing the railroad track." (Italics ours)
Our Court in the case of Raper, Admr. v. Wilmington & Weldon Railroad Company, 126 N.C. 563, 36 S.E. 115, held: "Where they (railroad) interfere with the highway in any manner, they must, as far as they can, make it as safe and convenient to the public as it would have been had the railroad not been built."
In the instant case, the roads were widened by the defendant in the exercise of its duty, and the crossings created a sudden "bottle-neck." The Legislature clearly intended the statute to apply to the facts that exist here and provide a remedy such as public safety, convenience and necessity might require.
The plaintiff railroad brings this action alleging that the order of the Highway Commission was illegal and exceeded the bounds of authority, and that the defendant was unjustly enriched to the extent of costs incurred as a result of defendant's order. The general rule of unjust enrichment is that where services are rendered and expenditures made by one party to or for the benefit of another, without an express contract to pay, the law will imply a promise to pay a fair compensation therefor. Beacon Homes, Inc. v. Holt, 266 N.C. 467, 146 S.E.2d 434; Dean v. Mattox, 250 N.C. 246, 108 S.E.2d 541.
The action is based upon the equitable principle that a person should not be permitted to enrich himself unjustly at the expense of another. However, the rule does not apply when the services are rendered gratuitously or in discharge of some obligation. Twiford v. Waterfield, 240 N.C. 582, 83 S.E.2d 548; Allen v. Seay, 248 N.C. 321, 103 S.E.2d 332; Johnson v. Sanders, 260 N.C. 291, 132 S.E.2d 582.
"In order that the law will give redress for an act causing damage, that act must be not only hurtful, but wrongful. There must be damnum et injuria. It is a well-established maxim of the law that damage without wrong, or `damnum absque injuria,' does not constitute a cause of action." 1 Am.Jur.2d, Actions, p. 598; Childress v. Abeles, 240 N.C. 667, 84 S.E.2d 176; Evans v. Morrow, 234 N.C. 600, 68 S.E.2d 258; Venus Lodge No. 62 v. Acme Benevolent Asso., 231 N.C. 522, 58 S.E.2d 109, 15 A.L.R. 2d 1446; 1 Strong N.C. Index, p. 20. "An injury sustained in obeying a regulation within the scope of the police power, or damages incurred in complying with the provisions of a statute under coercion of a decree of the highest judicial tribunal enjoining the violation thereof, must be considered `damnum absque injuria.' Injury resulting from a proper exercise of a lawful power of the sovereignty is remediless, except so far as the sovereign power gives a remedy." 1 Am. Jur.2d, Actions, p. 600. See also Lyerly v. North Carolina State Highway Commission, 264 N.C. 649, 142 S.E.2d 658.
The plaintiff relies upon the case of Sale v. State Highway & Public Works Commission, 242 N.C. 612, 89 S.E.2d 290, which held, in part, that in an unusual case where no clear or adequate remedy was provided by statute or by the Constitution of North Carolina, the common law which provides a remedy for every wrong will furnish the appropriate action for the adequate redress of such grievance. However, the present case can be distinguished *74 from the Sale case. The Sale case was an action to recover an agreed consideration for the taking of a portion of the plaintiff's real property and damage to the remainder of such property. In the instant case, the plaintiff brought his suit on the theory of unjust enrichment, and the plaintiff further stipulated that this action is not based upon the taking of any of plaintiff's right of way or to recover compensation for any such taking. "A stipulation of the parties is a judicial admission and binding on them." Moore v. Humphrey, 247 N.C. 423, 101 S.E.2d 460.
The law regarding immunity of the State to suit and the exceptions thereto have been concisely and clearly set out by Bobbitt, J., in Teer Company v. North Carolina State Highway Commission, 265 N.C. 1, 143 S.E.2d 247, where he states: "Absent waiver, the State is immune from suit. Smith v. Hefner, 235 N.C. 1, 68 S.E.2d 783; Ferrell v. North Carolina State Highway Commission, 252 N.C. 830, 833, 115 S.E.2d 34.

* * * * * *
"The Highway Commission is an unincorporated agency of the State. Except as provided in the Tort Claims Act, G.S. § 143-291 et seq., the Highway Commission is not subject to suit in tort. Schloss v. State Highway & Public Works Comm., 230 N.C. 489, 492, 53 S.E.2d 517; Floyd v. North Carolina State Highway and Public Works Commission, 241 N.C. 461, 85 S.E.2d 703. Nor is the Highway Commission, unless otherwise provided by statute, subject to suit on contract or for breach thereof. Dalton v. State Highway and Public Works Comm., 223 N.C. 406, 27 S.E.2d 1. Moreover, under our decisions, acts permitting suit, being `in derogation of the sovereign right of immunity,' are to be `strictly construed.' Floyd v. North Carolina State Highway and Public Works Comm., supra.
"The basic rule is that the Highway Commission is not subject to suit except in the manner expressly provided by statute. Sherrill v. North Carolina State Highway Commission, 264 N.C. 643, 646, 142 S.E.2d 653, and cases cited; * * * An exception to this basic rule is well established, to wit: Where private property is taken for a public purpose by a governmental agency having the power of eminent domain under circumstances such that no procedure provided by statute affords an applicable or adequate remedy, the owner, in the exercise of his constitutional rights, may maintain an action to obtain just compensation therefor. Sherrill v. North Carolina State Highway Commission, supra."
It therefore appears from the statutes and the record that the plaintiff does not come under the exceptions allowing it to sue the Highway Commission.
The plaintiff assigns as error the striking of portions of the complaint which in effect show the work was not performed voluntarily. It was stipulated that the work was done pursuant to defendant's order. Therefore plaintiff could not be prejudiced by the allowance of this motion to strike. Our Court stated in the case of Council v. Dickerson's Inc., 233 N.C. 472, 64 S.E.2d 551, that "matter in a pleading is irrelevant within the purview of the statute (G.S. § 1-153) if it has no substantial relation to the controversy between the parties in the particular action." See also Howell v. Ferguson, 87 N.C. 113.
Affirmed.
PLESS, J., not sitting.